Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Kezes et al. (US Patent No. 4803998) in view of Sugiyama et al. (US 2004/0014237) and Anderson et al. (US 2005/0059161) and Esfandiari (US 2006/0205059) references. While in combination these references disclose a method for collecting and preparing a biological sample for testing including a kit with a sterile swab, a dropper assembly, the swab having a sorbent on one end and having a weakened portion, the dropper having a cap with a spout and bottle that are coupled through threaded sections, the method involving obtained the sample with the sterile swab, opening the dropper bottle by unscrewing the cap, inserting the sorbent end of the swab into the bottle and breaking the stick, and then closing the dropper bottle, agitating the bottle to mix the sample with buffer solution, opening the cap to expose the spout, rotating the bottle and dispensing the mixed sample-buffer solution
They fail to teach the method utilizing the kit to prepare a mixture of the sample and liquid buffer in the dropper bottle and rotate the bottle and squeeze the bottle to dispense at least one drop of the mixture through the spout of the dropper cap. Because the length of the sterile swab is greater than the height of the bottle without the dropper cap, and the weakened portion of the stick is located at a distance from the end of the sorbent, the distance being 90% to 100% of the height of the bottle without the dropper cap, when the one end of the swab with the sorbent fixed thereto is inserted into the bottle as recited in claim 16, the stick (e.g., stick 18 of Fig. 2) can be broken at the pre-selected location (i.e., weakened portion 20 of Fig. 2) by leveraging the stick against the threaded neck of the bottle (see Figs. 6 and 7) so that the stick breaks or snaps at the pre-selected location, leaving a broken portion of the stick disposed inside the bottle and not extending above the top of the bottle in the bottle (see Fig. 7). The dropper bottle assembly is then closed with the stick of the swab disengaged from the dropper cap (see Figs. 5 and 7). The bottle is then agitated to mix the sample and liquid buffer, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791